Citation Nr: 1638385	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-18 805A	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






NTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from November 1975 to October 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The RO in Boise, Idaho, currently has jurisdiction over the Veteran's appeal. 

This appeal was previously before Board in August 2013 and March 2016, at which time it was remanded for further development.  The case has now been returned to the Board.


FINDINGS OF FACT

In a May 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to a TDIU effective September 25, 2007, representing a full award of the benefit sought on appeal.


CONCLUSION OF LAW

The claim for entitlement to a TDIU has already been granted and is dismissed. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 25, 2007, the Veteran filed a claim seeking entitlement to a TDIU.  In the June 2008 rating decision on appeal, the RO denied entitlement to a TDIU, and the Veteran disagreed with the determination.  This claim was subsequently granted in a rating decision of May 2016.  The Board finds that the grant of entitlement to a TDIU effective September 25, 2007 represents a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant has not initiated an appeal with the assigned effective date.  Thus, that matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AMC's May 2016 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary. 


ORDER

The claim for entitlement to a TDIU is dismissed



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


